Exhibit 10.1

ALBANY MOLECULAR RESEARCH, INC.

AMENDED AND RESTATED

TECHNOLOGY DEVELOPMENT INCENTIVE PLAN

Section 1. Purpose. This Amended Technology Development Incentive Plan (the
“Plan”) is adopted, pursuant to Section 11 of the Technology Development
Incentive Plan as revised on October 14, 2003, as a performance incentive for
employees of Albany Molecular Research, Inc. and its subsidiaries (the
“Company”) to stimulate and encourage the development of novel and innovative
technology. The Plan shall become effective on June 4, 2007.

Section 2. Administration. The Plan shall be administered by a committee (the
“Administrator”) the members of which shall be the Chief Executive Officer of
the Company, the Chief Financial Officer of the Company and such employees as
shall be determined by the Board of Directors of the Company. Action by the
Administrator with respect to the Plan shall require the affirmative vote of a
majority of all of the committee’s members and any disputes shall be resolved by
the Chief Executive Officer. All determinations made by the Administrator shall
be final and binding upon all Participants.

Section 3. Participants. Any employee of the Company shall be eligible to
participate in the Plan (each a “Participant”).  Any Participant who is
determined by the Administrator to meet the qualifications outlined in Section 7
below shall be entitled to receive technology incentive compensation (“TIC”) in
accordance with this Plan.  Notwithstanding the existence of this Plan, the
Company shall own all right, title and interest in any Intellectual Property
developed by any Participant during such Participant’s employment with the
Company as further described in the Employee Innovation, Proprietary Information
and Post-Employment Activity Agreement.

For purposes of this Plan (a) “Intellectual Property” shall mean inventions,
Patent Rights, copyrights, manufacturing processes, or related matter; and (b)
“Patent Rights” shall mean all rights in inventions or discoveries covered by
invention disclosures, patents, patent applications, patent extensions,
certificates of invention and applications for certificates of invention, or
other equivalent property rights in the U.S. or any other country, together with
any originals, provisionals, divisionals, continuations or continuations-in-part
which name an employee of the Company as either sole or joint inventor.

Section 4.  Project Initiation:

(a)           In order to be eligible for TIC, each project (a “Project”) under
which Intellectual Property may be developed must be presented to the Company
and the Administrator along with any record of invention.  All Invention Record
submissions should contain a discussion of potential commercial utility and a
brief description of a potential market for the technology.

(b)           An update for each Project shall be presented to the Administrator
by the Participants at least every six months.

Section 5.  Projects.  Each Project submitted to the Company shall be evaluated
by the Administrator and the Administrator shall determine whether the Project
is eligible for participation under the Plan. A Project deemed eligible for
participation shall earn an Initial TIC award for all Participants at a fixed
rate as determined by the Administrator as outlined in Paragraph 7. In
determining eligibility for participation under the Plan, the Administrator
shall consider the degree to which the Project falls outside the scope of the
assigned duties and scheduled work hours of the individual(s) promoting the
Project. A Project shall only be deemed eligible if the financial commitment
which the Company has contributed to the Project exceeds $1,000,000.00.

Section 6.  Allocation. The Participant(s) involved in identifying and
developing the Intellectual Property with respect to any Project will propose,
in consultation when necessary with the Company’s lead patent attorney, an
allocation of aggregate TIC earned in respect of the Project among the
co-inventors based on their relative contributions towards identifying and
proving the feasibility of the Project.  In cases where agreement cannot be
obtained, the Administrator will make a final determination of the allocation of
aggregate TIC, which determination shall be final and binding. The Administrator
in its sole discretion may, but shall not be required to, consult with the
Company’s patent counsel in making such determination.


--------------------------------------------------------------------------------


Section 7. Determination of Technology Incentive Compensation. The Initial TIC
for each Project approved under Section 5 will be awarded upon the financial
commitment for the Project exceeding $1,000,000.00. The TIC for a Project shall
be a fixed amount, which shall be determined on a case-by-case basis by the
Administrator and which shall not be less than $5000.

 If licensing, royalty or milestone revenue arises out of a Project, the
Participant(s) may be eligible to receive a Supplemental TIC award. The amount
of the Supplemental TIC award shall be a fixed amount and shall be determined by
the Administrator on case-by-case basis. Individuals, other than the
Participants, who perform Company-assigned duties on a Project shall not be
eligible for TIC.

Section 8. Effective Date. The Plan shall become effective on June 4, 2007.  The
Administrator will review each Project in process and determine if substantive
work has been initiated. Any Project covered under the original Technology
Development Incentive Plan as of June 3, 2007, shall be grandfathered under the
original Plan, including the Amended Plan as revised on October 14, 2003.

Section 9. No Assignments. A Participant’s rights, if any, in any TIC payable
under the Plan may not be assigned or transferred except by will or by the laws
of descent and distribution, and are not subject to attachment, garnishment,
judicial order, execution or other creditors processes.  The rights and
obligations of the Company under the Plan may be assigned by the Company to a
successor to substantially all or any part of its business and thereupon the
Company will be relieved of any obligation it may have hereunder.  All
references to the Company herein shall, unless otherwise indicated, be construed
to include a successor to all or any part of the Company business.

Section 10.  Integration. This Plan supersedes all prior plans, agreements,
arrangements and understandings relating to the subject matter hereof,
including, without limitation, the Company’s predecessor Technology Incentive
Plan. However, this plan does not adversely affect the rights of any Participant
currently entitled to TIC under the predecessor Plan.

Section 11.  Amendments and Termination. The Board of Directors of the Company
may, at any time, amend or discontinue the Plan, but no such amendment or
termination shall adversely affect the rights of any Participant to TIC relating
to Intellectual Property invented or discovered prior to any such amendment or
termination.

Section 12.  General.

(a)                            The place and administration of the Plan shall be
conclusively deemed to be within the State of Delaware and the validity,
construction, interpretation, administration and effect of the Plan, and its
rules and regulations, and the rights of any and all persons having or claiming
to have an interest therein or thereunder shall be governed by, and determined
exclusively and solely in accordance with, the laws of the State of Delaware.

(b)                                 Nothing contained in the Plan and no action
taken pursuant to the provisions of the Plan shall create or be considered to
create a trust or fund of any kind or fiduciary relationship between the Company
and any Participant or any of its other employees or a security interest of any
kind in any property of the Company in favor of any Participant or any other
person.

 


--------------------------------------------------------------------------------